Citation Nr: 1013430	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  04-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis, to 
include general diseases of allergic etiology.

2.  Entitlement to service connection for sinusitis, to 
include general diseases of allergic etiology.

3.  Entitlement to a rating in excess of 20 percent for a low 
back strain with bilateral sacroiliitis.

4.  Entitlement to a separate compensable rating for 
radiculopathy of the right lower extremity.

5.  Entitlement to service connection for high cholesterol.

6.  Entitlement to service connection for erectile 
dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from December 
1973 to December 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
sinusitis and continued a previously assigned 20 percent 
rating for a low back strain with bilateral sacroiliitis.

Although the Veteran requested a Central Office Board hearing 
in Washington, D.C. in a March 2004 VA Form 9, his request is 
considered to have been withdrawn due to his failure to reply 
to correspondence sent to his address of record for 
clarification of that request.  The Board subsequently 
remanded the case to the RO via the Appeals Management Center 
(AMC) for additional development in March 2007.  In 
correspondence dated in April 2007 the Veteran reported he 
had no other information or evidence to provide in support of 
his claims.

In September 2008 the Board denied the claims.  The Veteran 
appealed the Board's action to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2009 
Order, the Court vacated the September 2008 Board decision 
and remanded the case to the Board pursuant to a Joint Motion 
for Remand.    

In correspondence submitted in October 2009, the Veteran 
raised the issues of service connection for tinnitus, eczema, 
depression secondary to the service-connected low back 
strain, PTSD, anemia, and sleep apnea.  He also requested 
that the RO reopen his claim for service connection for a 
right ankle disorder.  The Veteran also expressed 
disagreement with the denial of service connection for 
hypertension; however, his notice of disagreement for this 
issue was received over a year after he was notified of the 
rating action.  The Board will construe the Veteran's 
statements regarding this issue as a request to reopen this 
claim.  As these issues have not been developed, they are 
referred to the RO for the appropriate actions.  

The issues of service connection for erectile dysfunction and 
for high cholesterol are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The October 2002 claim to "reopen [the] claim for 
sinus" includes the previously denied claim for "congestion 
[from] pollen" or general diseases of allergic etiology.

3.  In an August 1994 decision, the RO denied entitlement to 
service connection for an allergy to pollen.  A timely appeal 
was not submitted, and the decision became final.

4.  Evidence associated with the claims file since the August 
1994 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for sinusitis, to include general diseases of 
allergic etiology, or raises a reasonable possibility of 
substantiating a claim for service connection for sinusitis, 
to include general diseases of allergic etiology.
5.  The Veteran is not shown to have sinusitis for VA 
compensation purposes.

6.  Allergic rhinitis, first manifested 5 years after 
separation from service, is not shown to be caused or 
aggravated by disease, injury, or events during military 
service.

7.  A low back strain with bilateral sacroiliitis is 
manifested by muscle spasm on forward bending, some loss of 
lateral spine motion, and forward flexion of the 
thoracolumbar spine limited at most to 45 degrees with pain 
on motion.

8.  Right L4-L5 radiculopathy of mild to moderate severity is 
attributable to the Veteran's lumbar spine disability and is 
manifested by subjective reports of pain and periodic 
weakness in the right lower extremity and tingling in the 
right toes; and by objective findings on EMG/NCV studies of 
deveneration potentials in the right L4-L5 paraspinals and 
some increased insertional activity of the right L3-L4 and 
L5-S1 identified on VA examination on October 25, 2007.


CONCLUSIONS OF LAW

1.  The August 1994 RO decision that denied the claim for 
service connection for an allergy to pollen is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  As evidence received since the RO's August 1994 denial is 
new and material, the claim for service connection for 
sinusitis, to include general diseases of allergic etiology, 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  Sinusitis, to include general diseases of allergic 
etiology, was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.380 (2009).

4.  The schedular criteria for a rating in excess of 20 
percent for a low back strain with bilateral sacroiliitis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (prior to September 26, 2003).  

5.  With resolution of the benefit of the doubt in the 
Veteran's favor, the schedular criteria for a separate rating 
of 20 percent, but no greater, for radiculopathy of the right 
lower extremity have been met, effective October 25, 2007.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 
8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the Veteran's application to 
"reopen [his] claim for sinus[itis]" and his claim for an 
increased rating for a low back strain with bilateral 
sacroiliitis were received in October 2002.  He was notified 
of the provisions of the VCAA by the Columbia RO and AMC in 
correspondence dated in January 2003 and March 2007.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims 
and identified his duties in obtaining information and 
evidence to substantiate his claims.  Thereafter, the claims 
were reviewed and a supplemental statement of the case was 
issued in January 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

The January 2003 RO letter notified the Veteran of some of 
the Kent elements, but was incomplete.  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted, however, no further 
discussion of VCAA compliance is needed concerning the issue 
of whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for sinusitis, to include general diseases of allergic 
etiology.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
Statements from the Veteran and his representative, service 
treatment records, and VA treatment records have been 
obtained and associated with his claims file.  He was also 
provided with VA spine and nose, sinus, larynx, and pharynx 
examinations to assess the current nature and etiology of his 
claimed disabilities.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Preliminary Issue - Scope of the Claim for Sinusitis

In a December 2009 Joint Motion for Remand, the parties 
agreed that the Board's September 2008 decision was 
inadequate because it did not adequately consider the 
diagnosis of allergic rhinitis and headaches when it denied 
entitlement to service connection for sinusitis (because a 
present sinusitis disability was not shown) and when it found 
that the current claim was limited to the issue of sinusitis 
and did not include the issue as to whether new and material 
evidence was received to reopen a claim for entitlement to 
service connection for a pollen allergy (because it was 
neither adjudicated nor developed for appellate review).  The 
parties agreed that the Board must apply Clemons v. Shinseki, 
23 Vet. App. 1 (2009), and Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009), in considering the scope of the claim.

In Comer, the Federal Circuit held that VA is required to 
sympathetically and liberally read pro se pleadings to decide 
if a particular claim is raised and that a veteran does not 
forfeit his right to have his claim read sympathetically if 
he seeks assistance from a veterans' service organization.  
Comer, 552 F.3d at 1369-70.  In this case, the Veteran had 
appointed DAV as his service representative in November 1999, 
and there is no indication that ever he revoked the 
appointment.  Nevertheless, the first statement from the 
representative filed on the Veteran's behalf for the present 
claims was in April 2004 with his substantive appeal, and the 
first argument in support of his claims was received in 
August 2004.  The Board finds that the Veteran is not a pro 
se claimant; however, he received no substantive assistance 
until August 2004.  The Board has also reviewed his October 
2002 claim for "sinus" in connection with his 1994 claim 
for "congestion from pollen" and finds that the current 
claim for sinusitis includes the previously denied claim for 
allergies (to pollen).

In Clemons, the Court discussed VA's responsibility in 
assessing the nature of a claimed condition when deciding the 
scope of a claim.  The Court found that Clemons' claim for 
service connection for PTSD included a claim for an acquired 
psychiatric disorder, anxiety disorder NOS with PTSD 
features, and schizoid personality disorder, which were shown 
by the record.  Clemons, 23 Vet. App. at 5-6.  The Court 
noted that "[a]lthough an appellant who has no special 
medical expertise may testify as to the symptoms he can 
observe, he generally is not competent to provide a diagnosis 
that requires the application of medical expertise to the 
facts presented, which includes the claimant's description of 
history and symptomatology."  Id. at 4-5 (citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)).  The Court added 
that Clemons' claim identifying PTSD could not be limited 
only to that diagnosis, "but must rather be considered a 
claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
descriptions of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that 
the Secretary obtains in support of the claim."  Id. at 5.  

In January 1994, the Veteran described his claim as 
"conjusted [sic] when pollen fall," and in October 2002 he 
requested to "reopen [his] claim for (sinus [sic]," stating 
that he was being treated with two kinds of sinus 
medications.  A March 1994 VA general medical examination 
report included no complaints of congestion; on VA 
examination in March 2003, his reported symptoms included 
nasal congestion.  Information obtained during his 1994 claim 
included service treatment records, which included a 
statement at separation in August 1993 that the Veteran was 
"conjusted [sic] when pollen fail [sic] (spring time)."  
Information obtained subsequent to the August 1994 denial and 
in connection with his current claim included complaints of 
cold symptoms with sinus congestion, pain, and pressure 
beginning in February 1999 and a diagnosis of rhinitis in May 
2002.

After careful review, the Board finds that the medical 
evidence of record raises the issue of the nature of the 
Veteran's claimed "sinus" disability to include diseases of 
allergic etiology.  Id.  Accordingly, the Board 
recharacterizes the issue of entitlement to service 
connection for sinusitis as whether new and material evidence 
has been submitted to reopen a claim for service connection 
for sinusitis, to include general diseases of allergic 
etiology.

New and Material Evidence

In an August 1994 rating decision, the RO denied the 
Veteran's claim for service connection a pollen allergy, 
claimed as congestion from pollen.  It was noted that service 
treatment records were entirely negative for evidence of 
complaints, diagnosis, or findings relating to pollen 
allergies, and VA examination contained no mention of 
allergies.

Evidence of record included service treatment records and a 
VA examination report dated in March 1994.  The report 
included no diagnosis related to any allergies or congestion.  

The Veteran attempted to reopen his claim for service 
connection for "sinus" in October 2002.  This appeal arises 
from the RO's April 2003 decision that denied the claim for 
service connection for sinusitis on the merits.  Regardless 
of the RO's actions, the Board must still determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the August 1994 RO decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the August 1994 RO 
decision includes statements from the Veteran and his 
representative, VA treatment records dated from 1994 to 
August 2009, and VA examination reports.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
Further, the evidence is material.  The prior denial of 
service connection for an allergy to pollen was predicated on 
a lack of evidence of a current allergy disability or any 
evidence of allergies during military service.  A VA 
treatment record dated in May 2002 includes a diagnosis of 
rhinitis, and a March 2003 VA examination report diagnosed 
allergic rhinitis.  This information is material in that it 
addresses the basis for the previous denial, namely medical 
evidence of a current allergy disability.  Thus, the claim 
must be reopened.

Service Connection - General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  The determination as to service 
incurrence or aggravation must be on the whole evidentiary 
showing.  38 C.F.R. § 3.380 (2009).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

In an enlistment report of medical history dated in December 
1973, the Veteran denied any ear, nose, or throat trouble, 
chronic or frequent colds, sinusitis, or hay fever.  Normal 
nose and sinus findings were documented in a corresponding 
examination report.  Service treatment records included 
periodic complaints and findings related to cold symptoms and 
a sore throat.  In a treatment note dated in April 1989, he 
complained of sore throat and occasional nasal congestion and 
indicated that his daughter had similar symptoms.  The 
assessment was viral upper respiratory infection.  In a 
treatment note dated in July 1991, he complained of headache, 
congestion and runny nose, pain in his shoulders to his neck, 
and productive cough.  The assessment was possible flu.  In a 
retirement report of medical history dated in August 1993, he 
checked "yes" to sinusitis, scribbled it out, and checked 
"no" to sinusitis; he denied any ear, nose, or throat 
trouble, chronic or frequent colds, or hay fever.  He 
identified "conjusted [sic] when pollen fail [sic] (spring 
time)" as an illness other than those already noted.  In a 
retirement examination report dated in August 1993, nose and 
sinuses findings were normal.

As noted above, the Veteran filed a claim for service 
connection for congestion from pollen in January 1994.  He 
denied receiving any treatment for his claimed disability 
since separation from service.

In a VA general medical examination report dated in March 
1994, the Veteran described no symptoms related to his 
claimed disability.  Nose, sinuses, mouth, and throat 
findings were reported as normal.  No diagnosis was made 
related to congestion or allergies.

In a Persian Gulf registry examination report dated in 
September 1994, he denied any allergies.

VA treatment records dated from March 1994 to May 2002 
contained an assessment of upper respiratory infection in 
July 1998.  In February 1999, he complained of cold symptoms 
with sinus congestion, pain, and pressure. The assessment was 
upper respiratory congestion.  In February 2000, he 
complained of sinus congestion; although his nares were 
described as swollen and reddened, no assessment was made.  
In May 2002 he stated that he was doing well with sinus 
medication and nose spray.  The assessment included rhinitis.

In October 2002 the Veteran applied to "reopen [his] claim 
for sinus" and indicated that he was taking two types of 
sinus medications, included pseudoephedrine.

In a VA nose, sinus, larynx, and pharynx examination report 
dated in March 2003, he stated that he had sinus problems and 
nasal congestion since before the Gulf War and continued to 
have a lot more trouble with headaches since being in the 
Gulf War in 1990 and 1991.  He stated that his headaches were 
located in the parietal and occipital area, he took over-the-
counter medicine for the headaches, and they were not 
migraine-type headaches.  He could breathe through his nose 
okay and had an intact sense of smell, but had nasal 
congestion, for which he had been on Flonase and Allegra.  
Following a physical examination, the assessment was allergic 
rhinitis and headaches.  The examiner commented that it was 
hard to say whether his headaches were related to his allergy 
problems and that he does not have a history that is very 
consistent with chronic sinusitis.  The examiner believed 
that "this is all allergy."  He did not know what the 
Veteran was exposed to in the Gulf War, and it was impossible 
to say whether any of this was related to the chronic allergy 
problem that he has now.

In a notice of disagreement received in May 2003, the Veteran 
stated that he takes pseudoephedrine prescribed by a VA 
doctor for sinusitis and that he also has headaches the 
majority of the time.  In March 2004 he indicated that he 
also takes Claritin.  In correspondence from the Veteran's 
representative dated in August 2004, he asserted that the 
claim should be remanded to provide the Veteran with another 
VA examination and a medical opinion regarding the etiology 
of his claimed sinusitis disability.

Additional VA treatment records dated from March 2003 to 
August 2009 contained periodic reports of nasal headaches and 
reports of seasonal rhinitis symptoms improved on Claritin 
and Nasalide.  In a treatment note dated in August 2009, he 
complained of sinus symptoms with a current headache.  He 
indicated that Flonase and Claritin help his sinus symptoms, 
but he had not refilled his Claritin for some time.  

A November 2009 response from the Social Security 
Administration indicated that no medical records pertaining 
to the Veteran exist.

Initially, the Board finds that the Veteran is competent to 
describe symptoms, such as nasal congestion and headaches, 
related to his claimed disability, but he is not competent to 
opine on a medical diagnosis.  As a lay person, he has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding diagnosis or causation of his 
claimed sinusitis or allergy disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  Duenas v. Principi, 18 Vet. App. 512, 520 (2004).

After reviewing the medical and lay evidence of record, the 
Board finds that service connection for sinusitis is not 
warranted because there is no evidence of a current sinusitis 
disability.  Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Accordingly, where, as here, the claims file is void 
of any competent medical evidence establishing that the 
Veteran currently has sinusitis, the disability for which 
service connection is sought is not established, and thus, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for sinusitis is denied because 
the first essential criterion for a grant of service 
connection, evidence of a current sinusitis disability, has 
not been met.  

The Board has also considered the broader claim of service 
connection for a disease of allergic etiology.  Service 
treatment records included complaints of nasal congestion in 
April 1989, July 1991, and at separation in August 1993.  The 
April 1989 assessment of viral upper respiratory infection is 
consistent with the Veteran's report that his daughter had 
similar symptoms, suggesting that they both had a 
communicable infection.  Similarly, his reported symptoms of 
shoulder and neck pain and productive cough, in addition to 
nasal congestion and headache, were consistent with the July 
1991 diagnosis of possible flu.  

The only other suggestion of an in-service allergy is the 
Veteran's subjective report at retirement of congestion from 
pollen in the springtime.  Post-service VA treatment records, 
however, do not support any continuity of symptomatology 
since service.  In fact, he explicitly denied any allergies 
during a Persian Gulf War examination in September 1994; the 
first complaints of sinus problems were in June 1999, more 
than five years after separation from service; and the 
rhinitis was first diagnosed in May 2002, more than eight 
years after separation from service.  In addition, while he 
reported sinus headaches after service, he never identified 
experiencing headaches during his 18 years of active duty.  
Therefore, the Board finds that the evidence of record does 
not demonstrate a showing of continuity of symptomatology, to 
include congestion or headaches, required to support the 
claim for service connection for a disease of allergic 
etiology.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  In the present case, no competent diagnosis of a 
current sinusitis disability, to include diseases of allergic 
etiology (such as rhinitis); competent or credible evidence 
of an in-service sinusitis or allergy disability; or medical 
evidence of a nexus between the claimed in-service nasal 
congestion and any current complaints has been provided.  
Therefore, the Veteran's claim for service connection for 
sinusitis, to include diseases of allergic etiology, must be 
denied.

In addition, the Board adds that an additional VA examination 
to provide a medical opinion regarding the etiology of 
allergic rhinitis, diagnosed after service, is not required 
because there is no competent evidence establishing that a 
disease, such as sinusitis or allergic rhinitis occurred in 
service, nor is there any competent or credible evidence 
supporting any continuity of symptomatology since service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.303(b).

For all the foregoing reasons, the claim for service 
connection for sinusitis, to include general diseases of 
allergic etiology, must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


Increased Rating - Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

As an initial matter, the Board notes that the Veteran's 
October 2002 claim for an increased rating for a low back 
disability was received after the effective date of the 
change in the regulations for intervertebral disc syndrome 
(IVDS) (amended September 23, 2002) and before the effective 
date of the change in the regulations for the general rating 
formula for the spine (amended September 26, 2003).  Pursuant 
to VAOPGCPREC 7-2003, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  Therefore, the 
Board will review his claim for an increased rating under the 
regulations for the spine in effect prior to and as amended 
on September 26, 2003.  Consideration of intervertebral disc 
syndrome is given with the regulations as amended on 
September 23, 2002.

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).

The Veteran's low back strain with bilateral sacroiliitis is 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 (prior to September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

5243  Intervertebral disc syndrome
Ratin
g
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months 
40
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months 
20
With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002).

The schedule for rating disabilities of the spine was revised 
effective on September 26, 2003.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009)).  

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).
Under the current rating criteria, sacroiliac injury and 
weakness, lumbosacral strain, and degenerative arthritis of 
the spine (designated at Diagnostic Code 5242) are rated 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.



The Spine
523
6
Sacroiliac injury and weakness
523
7
Lumbosacral or cervical strain
524
2
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
524
3
***Intervertebral disc syndrome
***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective September 
26, 2003).

           
38 C.F.R. § 4.71, Plate V (2009).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Factual Background

A rating action in August 1994 established service connection 
for low back strain with bilateral sacroiliitis based on 
service treatment records reflecting treatment in service.  A 
10 percent rating was assigned based on the finings noted in 
the March 1994 VA medical examination.  The Veteran did not 
appeal that decision.

During a March 2000 VA medical examination range of motion 
studies measured forward flexion to 70 degrees with 
associated mild pain, backward extension to 25 degrees, 
lateral flexion to 30 degrees, and lateral rotation to 25 
degrees.  Functional loss due to pain was termed mild to 
moderate.  There was a mild paravertebral muscle spasm with 
movement of the thoracolumbar spine.  There was lower back 
and sacroiliac pain on straight leg raising test at 80 
degrees, bilaterally.  Deep tendon reflexes were one to two 
plus, bilaterally, with symmetrical plantar flexors.  The 
diagnoses included low back pain with bilateral sacroiliitis.  
Thereafter, a rating of 20 percent was assigned based on an 
increase in the disability.

The Veteran's application for an increased rating for a low 
back strain with bilateral sacroiliitis was received in 
October 2002.  Pursuant to 38 C.F.R. § 3.400(o), the Board 
will examine the record to determine whether within the year 
prior to the October 2002 receipt of the application for a 
higher rating, it was "factually ascertainable" that an 
increase in disability had occurred.  Thus, the Board must 
review the evidence from October 2001 and subsequent to 
determine whether a higher rating was merited for a low back 
disability during any applicable time period.

The Board notes that in the December 2009 Joint Motion for 
Remand, it was noted that in the Board's September 2008 
decision, the Board considered whether a separate rating for 
any neurological residuals was warranted, but failed to 
discuss neurological findings on VA examination in October 
2007 that were favorable to the Veteran.  The examiner noted 
that there "were no denervation potentials noted except in 
the right L4-L5 paraspinals and some increased insertional 
activity of the right L3-L4 and L5-S1."  The impression was 
"right L4-L5 radiculopathy of mild to moderate severity."  
The parties did not identify any deficiencies with the 
Board's analysis regarding an increased rating for a low back 
strain with bilateral sacroiliitis.  Nevertheless, the 
December 2009 Order vacated the September 2008 Board 
decision, and this decision considers his claim for an 
increased rating for a low back disability as well as whether 
a separation evaluation is warranted for any neurological 
findings.

VA treatment records include diagnoses of chronic back pain.  
In May 2002, he reported that Naproxen and Zostrix 
medications kept his back pain under control.  A January 2003 
X-ray examination report noted a normal lumbar spine study 
with bilateral sacroiliac joint changes consistent with 
sacroiliitis, but also indicated that the underlying etiology 
could include ankylosing spondylitic, inflammatory bowel 
disease, or Reiter's syndrome.  In a pain assessment report 
from the same day, the Veteran described back and leg pain, 
but denied any interference with his normal work activities.  
In a treatment note dated in March 2003, he reported that a 
prescribed lumbosacral corset had helped him significantly, 
and while pain still persisted in the lumbosacral region, it 
was much less in degree.  Additional VA treatment records 
showed that he participated in physical therapy from March to 
April 2003, reporting that he experienced complete relief of 
pain during treatment sessions and for a short while 
afterwards; when pain returned, it was at a lesser intensity.

On VA examination in March 2003, the Veteran complained of 
pain, weakness, stiffness, fatigability, and lack of 
endurance with periods of flare-ups during bad weather that 
result in a 10 percent additional functional impairment.  He 
reported he wore a back brace, but did not use crutches or a 
cane.  Rounded to the nearest five degrees, range of motion 
findings included forward flexion to 55 degrees, backward 
extension to 25 degrees, right lateral flexion to 25 degrees, 
and left lateral flexion to 20 degrees.  It was noted that 
motion stopped where pain began and that there was some 
evidence of painful motion, spasm, weakness, and tenderness.  
The examiner noted, however, that the Veteran was able to get 
in and out of his chair and walk with ease, there was no 
evidence of postural abnormalities, and back musculature was 
satisfactory.  Deep tendon reflexes were two plus and active 
and equal.  The diagnosis was degenerative joint disease of 
the lumbosacral spine with loss of function due to pain.  X-
rays of the lumbosacral spine revealed normal and well-
maintained disc spaces with posterior alignment within normal 
limits.  There was very minimal facet joint degenerative 
joint disease at L4-L5 and extensive bilateral sacroiliitis 
with sclerosis and subchondral cyst formation, particularly 
to the right.  Minimal widening of the sacroiliac joint was 
suspected.

On VA examination in November 2003, the Veteran complained of 
pain, weakness, stiffness, fatigability, and lack of 
endurance with periods of flare-ups during bad weather with 
an additional five percent functional impairment.  He 
reported he wore a back brace all the time and took 
medication for the disorder.  He denied any incapacitating 
episodes within the past 12 months.  Range of motion studies 
revealed forward flexion to 45 degrees, backward extension to 
15 degrees, right lateral flexion to 30 degrees, and left 
lateral flexion to 20 degrees.  The examiner noted that 
motion stopped where pain began and that there was slight 
evidence of painful motion, spasm, weakness, and tenderness.  
There was a postural abnormality of forward flexion of six 
degrees.  Musculature of the back was good and deep tendon 
reflexes were one plus at the knee.  The diagnoses included 
sacroiliitis with loss of function due to pain, degenerative 
joint disease of the sacroiliac joints, and arthralgia of the 
lumbar spine with loss of function due to pain.

In correspondence dated in March 2004, the Veteran asserted 
that his back disability warranted a higher rating because he 
wore a back brace, took medication for his back, had limited 
back motion, had constant pain in his leg, and because a 
doctor told him that arthritis was becoming evident in his 
back.  He stated that other people helped him to walk and 
that one day he would be unable to walk alone.

Additional VA treatment records dated to September 2007 
included continued complaints of low back pain.  In a March 
2005 nutrition note, he reported that he exercises, and in 
September 2005 he stated that his back pain was basically 
unchanged, was not bothering him at the time, and that he 
walks on a treadmill for exercise.  In February 2006 he 
reported low back and left hip pain and stated that he walks 
two days per week for exercise.  He was referred to a 
dietitian for obesity and other medical problems.  In a pain 
assessment on the same day, he described intermittent low 
back and left hip pain that affects his sleep, general 
activity, and normal work activities.  In August 2006 he 
reported that medications, a heating pad, and a back brace 
keep his back pain manageable, and without them, he cannot 
function well.  He reported exercising two to three times per 
week.  The assessment was intermittent chronic back pain 
managed with medications, heating pad, and back brace with no 
pain at this time.

In a VA physical medicine and rehab consult note dated in May 
2007, he reported low back pain that occasionally radiated to 
the right lower extremity the majority of the time and in the 
lower back occasionally.  He denied any numbness or weakness 
in the legs.  Objective findings included walk with stable 
gait without any assistive device, no localized tenderness on 
the lumbosacral spine, modified straight leg raising test in 
the sitting position was negative, strength grossly intact in 
the bilateral lower extremities, sensation intact to light 
touch, and reflexes bilaterally equal in both lower 
extremities.  The impression was chronic low back pain 
probably myofascial in nature.  The treatment plan included 
an order for a new lumbar corset.

In a September 2007 VA treatment note the Veteran stated that 
pain relief medication was generally helpful for his back 
pain, but that he wanted to increase the strength of this 
medication.  He reported that he walked for exercise and was 
able to do yard work.  He stated he occasionally went without 
his back brace and it was noted he was not presently wearing 
it.  The examiner noted there was no back pain on bilateral 
knee extension.  Deep tendon reflexes were two plus, and the 
Veteran had a steady, ambulatory gait.  Muscle strength was 
5/5+ times four.  He was able to tiptoe and heel walk without 
difficulty.  The diagnoses included chronic back pain, and 
the treatment plan included an increase in the strength of 
pain relief medication.

On VA examination in October 2007, the Veteran complained of 
low back pain with occasional radiation into the right lower 
extremity and groin area.  He stated he used pain-relief 
medication two to three times daily, especially when the 
weather was bad.  He stated walking for half a mile, sitting 
in a chair for more than an hour, lifting, and riding in the 
car for prolonged periods caused back pain and stiffness.  He 
estimated his pain during these periods as seven to 10 on a 
10-point scale lasting up to two or three days.  He stated he 
had not been confined to bed within the past year because of 
the disorder, but reported episodes of pain into the right 
lower extremity and groin two to three times per week.  He 
complained of occasional tingling in the right toes and right 
lower extremity weakness, but no numbness or loss of bowel or 
bladder control.  It was noted that he worked at a VA 
Regional Office and that he had not lost any work days within 
the past year, but he stated that he had occasionally taken 
leave to recuperate.

The examiner noted evidence of mild scoliosis with convexity 
to the left in the lower thoracic area and a slight decrease 
in the lumbar lordosis with a mild to moderate spasm in the 
paraspinal musculature.  There was mild tenderness over the 
lower thoracic spine and the entire lumbar spine in the 
midline.  There was also mild tenderness over the right 
sacroiliac area.  Range of motion studies revealed flexion to 
70 degrees with pain between 65 to 70 degrees, extension to 
25 degrees with pain at the end of motion, lateral flexion to 
15 degrees, bilaterally, limited at that point by pain, and 
rotation to 20 degrees, bilaterally, also limited at that 
point by pain.  The Veteran complained of pain after 
repetitive motion with no other reported symptoms.  The 
examiner noted that after repetitive motion, range of motion 
studies revealed flexion to 70 degrees, extension to 15 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 20 degrees, and rotation to 20 degrees, 
bilaterally.  Straight leg raise testing was positive at 58 
degrees on the right.  There was mild scoliosis with 
convexity to the right.

The examiner also noted that the Veteran walked slowly, but 
his gait was normal.  Lower extremity strength was 5/5 in all 
muscle groups.  Reflexes in the knees and ankles were two 
plus and symmetrical.  In the sitting position the he was 
unable to bring his heels to his knees to check coordination, 
and he complained of back pain.  He was able, however, to 
perform the maneuver in the supine position.  Pinprick and 
touch sensations were normal.  X-rays revealed no evidence of 
compression fractures or spondylolisthesis.  The pedicles and 
sacroiliac joints were intact.  Nerve conduction studies 
(NCS) revealed the right peroneal, posterior tibial, and 
sural nerves were within normal limits, except for decreased 
amplitudes in the right peroneal nerve.  Electromyography 
(EMG) studies revealed denervation in the right L4-L5 
paraspinals and some increased insertional activity of the 
right L3-L4 and L5-S1. The diagnoses included chronic 
myofascial low back pain and right L4-L5 radiculopathy of 
mild to moderate severity.

In correspondence dated in March 2008, the Veteran stated 
that he wears a back brace, takes increased medication for 
his back, will resume physical therapy, and has an imperfect 
gait that requires support to begin walking.

In a VA triage note dated in June 2009, the Veteran presented 
with complaints of low back pain, stating that he bent over 
two days ago and has had difficulty rising and walking since.  
The nurse noted that he ambulated with a slow, steady gait.  
He denied any recent injury and was discharged to the primary 
care team.  In primary care treatment notes dated in June 
2009, he reported twisting his back while washing his car.  
Initially, the pain radiated, but now it was staying across 
his lower back.  Objective findings were reported as follows: 
guarded movement on sitting and rising; deliberate, steady 
gait; wearing back support; pain in lower back on straight 
leg raising; good range of motion in the upper and lower 
bilateral extremities.  The assessment was back pain flare, 
and the nurse practitioner recommended that he not work for 
two days; however, she did not recommend any specific 
restrictions in activity.

In a VA treatment note dated in August 2009, the Veteran 
reported that he continued to exercise two days per week.  A 
lumbosacral x-ray study report dated in August 2009 indicated 
that vertebral and bodies were normal in height, alignment, 
and disc spaces.  The impression was bilateral sclerosis of 
sacroiliac joints, both on sacral and iliac side with small 
subarticular cysts suggestive of significant arthritic 
changes.

A November 2009 response from the Social Security 
Administration indicated that no medical records pertaining 
to the Veteran exist.

Based upon the evidence in this case, the Board finds the 
Veteran's low back strain with bilateral sacroiliitis is 
manifested by no more than moderate limitation of motion of 
the lumbar spine, including as a result of pain and 
dysfunction.  Objective findings on VA examinations in March 
2003 and November 2003 included forward flexion to 55 and 45 
degrees, respectively.  Under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5236 and 5237 (effective September 26, 2003) (the "new 
regulations"), these findings are consistent with a 20 
percent rating.  On VA examination in October 2007, his range 
of motion findings improved, including on repetition, and the 
combined range of motion of the thoracolumbar spine of 160 
degrees (165 upon repetitive motion) were consistent with 
only a 10 percent rating under the new regulations.  

At no time, however, has the objective medical evidence of 
record shown forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, the criteria required for the next 
higher (and applicable) 40 percent rating under the new 
regulations.  Therefore, a rating in excess of 20 percent 
under the new regulations is not warranted, and the claim 
must be denied.

The Board has also considered the evidence of record under 
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003) (the "old regulations").  Under these 
criteria, objective findings on VA examinations in March 
2003, November 2003, and October 2007 are consistent with a 
20 percent rating, but no higher.  During each examination, 
objective findings included muscle spasm and some loss of 
lateral spine motion.  Therefore, the old regulations are 
more favorable to the Veteran because they continue to 
warrant a 20 percent rating, including on VA examination in 
November 2007, instead of the decreased evaluation supported 
under the new regulations.  A higher rating under the old 
regulations is not warranted at any time, however, because 
there is no objective evidence of listing of the whole spine, 
positive Goldthwaite's sign, marked limitation of forward 
bending, loss of lateral motion with osteo-arthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  
Therefore, a rating in excess of 20 percent in not warranted 
under the old regulations, and the claim must be denied.

Similarly, the Board has also considered whether the evidence 
supports a higher rating under the schedular criteria for 
intervertebral disc syndrome, but finds that none of the 
medical records shows this diagnosis or that any physician 
prescribed bed rest for acute signs and symptoms due to 
intervertebral disc syndrome.  See, e.g., Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case"), and Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (one diagnostic code may be more appropriate 
than another based on such factors as the veteran's relevant 
medical history, current diagnosis, and demonstrated 
symptomatology).  Therefore, the Board finds that the 
Veteran's low back disability is properly rated under  
Diagnostic Code 5295 (prior to September 26, 2003) rather 
than 5243, the criteria for intervertebral disc syndrome 
based on incapacitating episodes.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07, during any applicable time 
period.  In this regard, the Board notes that VA examination 
findings in October 2007 detailed that the Veteran performed 
repetitive range of motion testing and was limited by pain.  
However, competent medical evidence reflects that the 
currently assigned 20 rating properly compensates the Veteran 
for the extent of functional loss resulting from such 
symptoms.

Finally, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with his employment at a VA Regional Office or 
frequent periods of hospitalization related to this low back 
disability that would take the Veteran's case outside the 
norm so as to warrant the assignment of an extraschedular 
rating.  While he reported in some VA pain assessments that 
his back pain affected his normal work activities, objective 
medical findings are not indicative of any unusual or marked 
interference with his current employment as a claims 
assistant beyond that contemplated in the assigned 20 percent 
rating.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board acknowledges the Veteran and his representative's 
contentions that his low back disability is more severely 
disabling.  However, the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent.  
Therefore, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a rating in excess of 20 percent for a low back 
disability.  Therefore, entitlement to an increased rating 
for a low back strain with bilateral sacroiliitis for not 
warranted and must be denied.  The Board has considered 
staged ratings under Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  

Radiculopathy

Resolving all doubt in favor of the Veteran, the Board finds 
that a separate 20 percent rating, but no higher, is 
warranted for neurological findings of right L4-L5 
radiculopathy of mild to moderate severity shown on VA 
examination on October 25, 2007.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for sinusitis, to 
include general diseases of allergic etiology; to this 
extent, the appeal is allowed.

Entitlement to service connection for sinusitis, to include 
general diseases of allergic etiology, is denied.

Entitlement to a rating in excess of 20 percent for a low 
back strain with bilateral sacroiliitis is denied.

Entitlement to an evaluation of 20 percent, but no higher, 
for right L4-L5 radiculopathy of mild to moderate severity is 
allowed, effective October 25, 2007, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

In statement received on October 28, 2009, the Veteran 
expressed disagreement with the April 2009 rating decision 
denying service connection for erectile dysfunction and for 
high cholesterol.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the Board finds a 
notice of disagreement has been submitted regarding a matter 
which has not been addressed in a statement of the case, the 
issue should be remanded for appropriate action.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Therefore, these issues 
must be remanded for the issuance of a statement of the case 
(SOC).

In view of the foregoing, this issue is REMANDED for the 
following action:

The RO should issue to the Veteran and 
his representative a SOC addressing the 
claims regarding entitlement to service 
connection for erectile dysfunction, and 
entitlement to service connection for 
high cholesterol. All applicable criteria 
should be addressed in the SOC. The 
Veteran must be afforded the opportunity 
to respond. Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


